Name: Commission Regulation (EEC) No 3161/80 of 5 December 1980 on transitional measures in respect of imports of sheepmeat and goatmeat products from Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/30 Official Journal of the European Communities 6 . 12. 80 COMMISSION REGULATION (EEC) No 3161 /80 of 5 December 1980 on transitional measures in respect of imports of sheepmeat and goatmeat products from Austria Up to 100 head of the said imports from Austria shall be effected in the Federal Republic of Germany and up to 900 head in Italy. The products from Romania shall be imported into Italy . Article 2 1 . Regulation (EEC) No 2666/80 shall apply, subject to the following provisions . 2 . Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 1 93 /75, licences shall be valid from their actual date of issue up to 31 December 1980 . Article 3 1 . The licence application and the licence itself shall bear, in section 14, the name of the non ­ member country of origin . It shall be obligatory to import from the country stated in the licence . 2. The licence shall bear, in section 20 , one of the following entries : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 2966/80 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 2665/80 (3 ), laid down transitional measures in respect of imports of sheepmeat and goatmeat products from certain non-member countries named therein ; whereas Austria was not included in the list of such countries although it is also a traditional supplier of certain Member States ; whereas that country and Romania should therefore be allowed to export to those Member States , until the end of 1980 , quantities corresponding to the usual exports on terms compar ­ able to those laid down for the other said non ­ member countries ; Whereas the said imports should be restricted to the quantities provided for ; whereas it is accordingly necessary to waive Commission Regulation (EEC) No 1 93/75 (4 ), as last amended by Regulation (EEC) No 2666/80 ( 5 ), in respect of the quantities which may be imported beyond those indicated on licences ; Whereas the Member States should be required to provide information with regard to the said imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats,  'BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10 % nach dem Wert (Anwendung der Verordnung (EWG) Nr. 3161 /80). Lizenz gÃ ¼ltig fÃ ¼r (Menge in Zahlen und Buchstaben) . . . StÃ ¼ck ' ;  'Prelievo limitato al 10 % ad valorem (applica ­ zione del regolamento (CEE n . 3161 /80). Titolo valido per (quantitÃ in cifre e lettere) . . . capi '. HAS ADOPTED THIS REGULATION : Article 1 Up to 31 December 1980 , the levy applicable on imports of products falling within subheading 01.04 B of the Common Customs Tariff from Austria and Romania shall be limited to 10 % ad valorem for a total quantity of up to 1 000 head and 3 500 head respectively . 3 . Notwithstanding Article 2 (4) of Regulation (EEC) No 193/75, only the quantity stated in section 20 of the import licence may be placed in free circula ­ tion ; the figure 0 shall be entered for this purpose in section 22 of the said licence . Article 4 Member States shall communicate to the Commission by telex before 5 January 1981 the quantities in respect of which import licences have been issued pursuant to this Regulation . Article 5 This Regulation shall enter into force on 8 December 1980 . (') OJ No L 183 , 16 . 7 . 1980, p. 1 . ( 2 ) OJ No L 307 , 18 . 11 . 1980 , p. 5 . (*) OJ No L 276 , 20 . 10 . 1980 , p. 34 . (4 ) OJ No L 2.5 , 31 . 1 . 1975 , p. 1 . ( 5 ) OJ No L 276 , 20 . 10 . 1980 , p . 36 . 6 . 12 . 80 Official Journal of the European Communities No L 330/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1980 . For the Commission Finn GUNDELACH Vice-President